     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 1 of 40



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,

          - against -                            00-cr-977 (JGK)

KEVIN ALLER,                                     OPINION & ORDER

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     On May 22, 2003, a jury found Kevin Aller guilty of one

count of conspiracy to violate the Racketeer Influenced and

Corrupt Organizations Act (“RICO”) in violation of 18 U.S.C.

§ 1962(d) (Count Two); one count of conspiracy, in violation of

21 U.S.C. § 846, to distribute and possess with intent to

distribute less than five grams of crack cocaine in violation of

21 U.S.C. § 841(b)(1)(C) (Count Three); and one count of

conspiracy to commit murder in aid of racketeering in violation

of 18 U.S.C. § 1959(a)(5) (Count Four). On September 26, 2003,

Aller was sentenced on those three counts principally to 20

years’ imprisonment on Counts Two and Three, and 10 years’

imprisonment on Count Four, all to run consecutively, for a

total sentence of 50 years’ imprisonment. Following two direct

appeals – one after initial sentencing and one after

resentencing in light of United States v. Booker, 543 U.S. 220

(2005) – and two petitions under 28 U.S.C. § 2255, Aller’s

convictions stand and his term of imprisonment remains 50 years.


                                   1
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 2 of 40



Pending before the Court now is a motion by Aller to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(2); a petition for a

writ of audita querela; and a motion pursuant to Section 404 of

the First Step Act. For the reasons that follow, the motion

pursuant to 18 U.S.C. § 3582(c)(2) is denied; the petition for a

writ of audita querela is denied; and the motion under the First

Step Act is granted. 1

                                     I.

                                     A.

     On October 1, 2002, a nine-count superseding indictment, S4

00 Cr. 977 (the “Indictment”), was filed against Aller. Dkt. No.

52. Count One charged Aller with participating in a racketeering

enterprise known as “Baby J’s Crew,” in violation of the RICO

Act, 18 U.S.C. § 1962(c). The predicate racketeering acts

alleged in Count One included two murders and a conspiracy to

distribute and possess with the intent to distribute narcotics.

Count Two charged Aller with a RICO conspiracy, in violation of

18 U.S.C. § 1962(d). Count Three charged Aller with

participating in a narcotics conspiracy in violation of 21

U.S.C. § 846 to distribute and possess with the intent to

distribute a quantity of cocaine and crack cocaine in excess of


1 The defendant has also made a pro se motion for compassionate release
pursuant to 18 U.S.C. § 3582(c)(1)(A) and for a determination that he should
be sentenced to home confinement. The Court will defer ruling on that
application until it has concluded resentencing the defendant under the First
Step Act.


                                      2
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 3 of 40



five kilograms, in violation of 21 U.S.C. § 841(b)(1)(A). Count

Four alleged that Aller conspired to murder Joseph Coppedge in

aid of racketeering, in violation of 18 U.S.C. § 1959(a). Count

Five alleged that Aller did in fact murder Joseph Coppedge in

aid of racketeering, in violation of 18 U.S.C. § 1959(a). Counts

Six and Seven charged Aller with murdering Kiron Little and

Coppedge while engaged in a drug trafficking offense, in

violation of 21 U.S.C. § 848(e)(1)(A). Counts Eight and Nine

charged Aller with firearm offenses, in violation of 18 U.S.C.

§ 924(c) and (j).

                                   B.

     On May 12, 2003, Aller went to trial before Judge John S.

Martin and a jury. The Government proceeded at trial only on

Counts One through Six.

     On May 22, 2003, the jury returned a verdict. The jury

found the defendant guilty of the RICO conspiracy alleged in

Count Two, the narcotics conspiracy alleged in Count Three, and

conspiracy to murder Joseph Coppedge in aid of racketeering as

alleged in Count Four. With respect to the narcotics conspiracy

charged in Count Three, although the superseding indictment

charged Aller with a conspiracy to possess and distribute with

the intent to distribute at least five kilograms of cocaine and

at least 50 grams of crack cocaine in violation of 21 U.S.C.

§ 841(b)(1)(A), the jury found Aller guilty of the lesser-


                                   3
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 4 of 40



included offense of conspiring to possess and distribute with

the intent to distribute less than 5 grams of crack cocaine in

violation of 21 U.S.C. § 841(b)(1)(C). The jury acquitted Aller

of the substantive murder of Coppedge in aid of racketeering

alleged in Count Five and of the substantive murder of Coppedge

while engaged in drug trafficking alleged in Count Six. The jury

was unable to reach a verdict on Count One, the substantive RICO

charge. Without objection from the parties, Judge Martin

accepted the partial verdict.

                                   C.

     The Probation Office prepared a Presentence Investigation

Report (“PSR”).The PSR noted that pursuant to § 3D1.2(c), the

RICO conspiracy count and the narcotics conspiracy count would

be grouped together as Group 1 because the narcotics conspiracy

was a specific offense characteristic of the RICO conspiracy.

PSR ¶ 35. The conspiracy to murder in aid of racketeering count

would be grouped alone as Group 2 because it involved a separate

victim. Id.

     With respect to calculating the base offense level for the

RICO conspiracy conviction, the PSR noted that the conviction

was covered by U.S.S.G. § 2E1.1, which in turn directed that the

Guideline for the underlying racketeering activity be used, in

this case the Guidelines section covering narcotics conspiracy,

U.S.S.G. § 2D1.1. Id. ¶ 36. Based on the jury’s finding that the


                                   4
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 5 of 40



narcotics conspiracy involved less than 5 grams of crack

cocaine, the offense level for the Group 1 convictions would be

24. Id. However, because the offense conduct resulted in the

murder of Joseph Coppedge, which would have constituted murder

under 18 U.S.C. § 1111 if it had occurred within the territorial

or maritime jurisdiction of the United States, the PSR noted

that U.S.S.G. § 2D1.1(d)(1) provided for a cross-reference to

the first-degree murder Guidelines section, § 2A1.1, and that

therefore the base offense level for the Group 1 convictions –

the RICO conspiracy and the narcotics conspiracy – was 43. Id.

     With respect to calculating the based offense level for

Group 2, which consisted only of the conspiracy to commit murder

in aid of racketeering, the PSR noted that the applicable

Guidelines section was U.S.S.G. § 2E1.3, which in turn directed

that the Guideline for the underlying racketeering activity be

used. Id. ¶ 42. Because the underlying activity was conspiracy

to commit murder, the applicable Guidelines section was U.S.S.G.

§ 2A1.5, which in turn directed that if the offense resulted in

the death of a victim, the first-degree murder Guideline should

be used, § 2A1.1 Id. Because the conspiracy to commit murder in

aid of racketeering offense allegedly resulted in the murder of

Joseph Coppedge, the base offense level for the Group 2

conviction in this case was 43, the highest offense level




                                   5
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 6 of 40



provided for by the Guidelines. Id. The PSR calculated that

Aller had a criminal history category of II. Id. ¶ 57.

      Based on the total offense level of 43 and the criminal

history category of II, the PSR noted that the guidelines range

for imprisonment was Life, which was superseded by the statutory

maximum terms of imprisonment pursuant to U.S.S.G.

§ 5G1.1(c)(1). Id. ¶ 87. The statutory maximum for the RICO

conspiracy conviction was 20 years’ imprisonment; the statutory

maximum for the narcotics conspiracy conviction was 20 years’

imprisonment; and the statutory maximum for the murder in aid of

racketeering conviction was 10 years’ imprisonment. Id. ¶¶ 84-

86.

      At sentencing on September 26, 2003, Judge Martin noted

that the drug quantity had not been calculated in the PSR in

connection with the narcotics conspiracy conviction. Sent. Tr.

at 4. The Government noted that the drug quantity was immaterial

to sentencing in this case, because the Guidelines for the

narcotics conspiracy were calculated not by reference to the

drug quantity but by a cross-reference contained in U.S.S.G.

§ 2D1.1, which provides that if a victim is murdered in a

narcotics conspiracy, the offense level should be calculated by

reference to the murder guidelines. Sent. Tr. at 4-5. Judge

Martin agreed, noting that in this case, the drug quantity “will




                                    6
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 7 of 40



affect neither the guideline range nor in my view the conditions

of confinement.” Sent. Tr. at 5.

      At sentencing, Aller argued for a downward departure

pursuant to United States v. Rahman, 189 F.3d 88 (2d Cir. 1999)

(per curiam), which the Government opposed. 2 Judge Martin stated

that he did “not think this is an appropriate case to depart

below the guideline [range] as set forth in the presentence

report” because “the bottom line is two people are dead.” Sent.

Tr. at 13. Judge Martin stated that although there were some

“commendable portions of Mr. Aller’s life, as is reflected in

the correspondence from his family, . . . none that can outweigh

the impact, the seriousness of the crime he committed.” Sent.

Tr. at 13. As a result, Judge Martin sentenced Aller principally

to the statutory maximum of consecutive terms of imprisonment of

20 years on Count Two, 20 years on Count Three, and 10 years on

Count Four, for a total of 50 years’ imprisonment. Sent. Tr. at

14.

      Aller then appealed the sentence and conviction on various

grounds relating to jury instructions and the sufficiency of

evidence. See United States v. McAllister, 112 F. App’x 771,



2 In Rahman, the Court of Appeals found that a district court judge has
“discretion to depart downward to sentence concurrently where the guidelines
call for consecutive sentencing.” 189 F.3d at 157. One such basis for a
district court to exercise discretion and depart downwardly would be if a
sentence would otherwise “be extended by multiplication of essentially
duplicative charges for a single criminal act. Id.



                                      7
        Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 8 of 40



773-74 (2d Cir. 2004). The Court of Appeals affirmed the

judgment of conviction, but stayed the mandate pending the

Supreme Court’s resolution of United States v. Booker. Id.

                                      D.

     Following the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), the case was remanded to the

district court for further proceedings pursuant to United States

v. Crosby, 397 F.3d 103 (2005). Because Judge Martin had

retired, the case was reassigned to Judge Thomas P. Griesa.

After receiving submissions from the parties in connection with

resentencing, Judge Griesa proceeded to resentencing on May 28,

2009.

     The Probation Department prepared a PSR prior to re-

sentencing that was substantially the same one used by Judge

Martin at the initial sentencing.

     At resentencing, Judge Griesa first asked the parties about

the predicate acts for the RICO conspiracy charge on Count Two.

Resent. Tr. at 2-3. Defense counsel noted that because Aller was

found guilty of a narcotics conspiracy on Count Three and a

conspiracy to murder Joseph Coppedge on Count Four, those two

acts formed the predicate acts for the RICO conspiracy on Count

Two. Resent. Tr. at 4-5.

     Judge Griesa then turned to the issue of Aller’s offense

level. Judge Griesa noted that, as was the case in the original


                                      8
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 9 of 40



PSR, the revised PSR calculated a total offense level of 43.

Resent. Tr. at 6. Judge Griesa asked the parties whether the

offense level for all three counts of conviction was 43. Resent.

Tr. at 7. In response, the Government noted that although there

was a dispute about the drug quantity that should be attributed

to Aller for the narcotics conspiracy conviction, the issue of

the drug quantity did not need to be resolved because there was

a victim who was actually killed as a result of the narcotics

conspiracy, and therefore the death of Joseph Coppedge

controlled the calculation of the Aller’s offense level for the

narcotics conspiracy conviction pursuant to the Guidelines

cross-references. Resent. Tr. at 7-8.

     Defense counsel noted that if the narcotics conspiracy in

Count Three were charged independently and the resulting death

of Joseph Coppedge not taken into account, the offense level

would be quite low because the drug quantity was “less than five

grams of cocaine.” Resent. Tr. at 12. Judge Griesa noted that

the Court could find different facts than what the jury found in

connection with the quantity of narcotics involved. Resent. Tr.

at 23. In particular, Judge Griesa noted that his “understanding

of the trial record is that the amount of narcotics involved in

this conspiracy was considerably greater than what the jury

found,” but also agreed with defense counsel that Judge Martin

had not made specific findings about the quantity of drugs


                                   9
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 10 of 40



involved in the narcotics conspiracy for which Aller was

convicted. Resent. Tr. at 23, 28. Judge Griesa stated that he

would not make findings about the quantity of drugs. Resent. Tr.

at 28.

      Judge Griesa also noted that Judge Martin had not made

specific findings at sentencing with respect to the death of

Kiron Little, but agreed with the Government’s characterization

that Judge Martin had noted in the context of sentencing that

“two people are dead here, and then he said one person/two

people, that really doesn’t make a difference.” Resent. Tr. at

25.

      With respect to the RICO conspiracy conviction, Judge

Griesa stated that the RICO conspiracy on Count Two “had to

relate to something, and I think everyone recognizes that one of

the things it had to relate to, according to the jury findings,

is the conspiracy to murder Joseph Coppedge.” Resent. Tr. at 30.

Judge Griesa then found that the presence of the conviction for

conduct related to the conspiracy to murder Joseph Coppedge

meant that there was an offense level under the Guidelines of

43, which meant that the sentence under the Guidelines was life

imprisonment. Resent. Tr. at 30. Judge Griesa then noted that

the statutes under which Aller was convicted did not allow for a

life sentence, but rather that the statutory maximum term of

imprisonment for Count Two was 20 years; the statutory maximum


                                    10
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 11 of 40



term of imprisonment for Count Three was 20 years; and the

statutory maximum term of imprisonment for Count Four was 10

years. Resent. Tr. at 30. Judge Griesa noted that it was

nevertheless “incumbent on the Court to consider what a proper

guidelines’ sentence would be, and such a sentence would be to

use the individual counts to come as close to life imprisonment

as could be done. That would be application of guidelines.”

Resent. Tr. at 30-1.

     Judge Griesa acknowledged that the “guidelines currently,

under existing case law, are advisory, and the Court is not

bound to follow the guidelines.” Resent. Tr. at 31. Judge Griesa

stated that he was nonetheless “obliged to take the guidelines

seriously and give them serious consideration, and the Court in

order to impose a nonguidelines’ sentence must have reasons for

doing so. And the usual resort and the legally required resort

is to the factors outlined in 18, United States Code, Section

3553.” Resent. Tr. at 31. Judge Griesa noted that the “primary

factor to be considered is the nature and circumstances of the

offense” and “one of those offenses was the commission of

murder” that was “committed in connection with activity of a

gang or group which was involved in the sale of narcotics.

Resent. Tr. at 31-32. Judge Griesa stated that it was

“impossible for the Court to say that the nature of the offense,

as defined and referred to in Section 3553, would not be serious


                                   11
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 12 of 40



enough to justify life imprisonment or a sentence as close to

life imprisonment as could be imposed within the statutory

strictures.” Resent. Tr. at 32. After considering other factors,

including the defendant’s submissions concerning his personal

evolution in prison and his difficult upbringing, Judge Griesa

decided that he would re-impose the sentence that Judge Martin

had imposed, namely 20 years’ imprisonment on Count Two, 20

years’ imprisonment on Count Three, and 10 years’ imprisonment

on Count Four, all to be served consecutively. Resent. Tr. at

33-34.

     Following the imposition of the sentence, Aller again

appealed on various grounds including that Aller’s sentence was

substantively unreasonable because it was disproportionate to

the sentence imposed on his co-defendants and that the district

court erred in calculating Aller’s base offense level when it

relied on acquitted conduct, namely the murder of Joseph

Coppedge. See United States v. Aller, 384 F. App’x 34, 35-36 (2d

Cir. 2010). The Court of Appeals rejected all of Aller’s

arguments. Id. Aller subsequently petitioned for a writ of

certiorari in the United States Supreme Court. On December 13,

2010, the Supreme Court denied the writ, at which point Aller’s

sentence and conviction became final. See Aller v. United

States, 562 U.S. 1118 (2010).




                                   12
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 13 of 40




                                     E.

      Aller subsequently filed a timely motion pursuant to 28

U.S.C. § 2255 on December 13, 2011 raising five challenges to

his conviction and sentence. 3

      First, Aller argued that his appellate counsel violated his

Sixth Amendment right to effective assistance by failing to

focus on an alleged error by Judge Griesa on re-sentencing in

assuming that a guidelines sentence was presumptively

reasonable. See Aller v. United States, No. 11-cv-9089, 2015 WL

1963611, at *4 (S.D.N.Y. Apr. 30, 2015). Second, Aller argued

that his trial counsel was constitutionally ineffective by

failing to investigate allegations of misconduct while Aller was

in prison, by failing to investigate a potential alibi, and by

failing to call a potential alibi witness. Id. Third, Aller

argued that his trial counsel was constitutionally ineffective

by failing to seek a jury charge that the motive element for

conspiracy to commit murder in aid of racketeering must be found

unanimously. Id. Fourth, Aller argued that his trial counsel was

constitutionally ineffective by failing to seek a jury charge

that the jury was required to agree unanimously on what type of

act Aller agreed to conspire to commit that formed the predicate


3 This Section 2255 motion was opened on civil docket No. 11-cv-9089

(S.D.N.Y.) before Judge Griesa.



                                     13
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 14 of 40



of the RICO conspiracy charge. Id. at *5. Finally, Aller again

argued that the district court erred when calculating his base

offense level when it relied on the fact that the conspiracy to

commit murder in aid of racketeering resulted in the death of a

victim because the jury acquitted the petitioner on the

substantive murder counts. Id.

     Judge Griesa denied the petition in full. Id. at *13. In

denying the petition on the first issue, the court noted that

Aller’s argument misrepresented the record at resentencing, at

which time the court “imposed a 50-year sentence not because it

considered a Guidelines sentence to be ‘presumptively

reasonable,’ but because the nature and circumstances of the

offenses, as well as the other Section 3553 factors, merited

such a sentence.” Id. at *6. With respect to the fifth argument,

the court first noted that the issue of whether Judge Martin

could take into account Aller’s acquitted conduct related to the

deaths of Coppedge and Little had already been litigated on

direct appeal, thus precluding Aller from raising the issue on

collateral attack. Id. at *13. The Court went on to find that,

in any event, the argument was without merit given post-Booker

cases establishing that a sentencing judge could find facts

relevant to sentencing, including evidence of acquitted conduct,

by a preponderance of the evidence. Id.




                                   14
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 15 of 40



      Judge Griesa issued a certificate of appealability with

respect to two of the issues raised by Aller: 1) whether trial

counsel was constitutionally ineffective by failing to request a

jury instruction that the jury needed to agree unanimously on

which specific motive Aller possessed when he committed the

offense underlying the charge that he conspired to commit murder

in aid of racketeering; and 2) whether trial counsel was

constitutionally ineffective because he failed to seek an

instruction that, in considering the RICO conspiracy charge, the

jury had to agree unanimously on which predicate acts Aller

agreed to conspire to commit. Id. at *13. The Court of Appeals

subsequently affirmed the order of Judge Griesa denying the

petition on the two grounds for which Judge Griesa had issued a

certificate of appealability. See Aller v. United States, 646 F.

App’x 21, 24 (2d Cir. 2016).

      Notwithstanding the fact that Aller had made one motion

pursuant to 28 U.S.C. § 2255, the Court of Appeals permitted

Aller to make an amended motion pursuant to Section 2255 as a

second or successive petition, which Aller made on December 7,

2016. 4

      In his 28 U.S.C. § 2255 motion before Chief Judge McMahon,

Aller principally argued that the Supreme Court’s decision in



4 This petition was opened on docket No. 16-cv-9504 (S.D.N.Y.), and was
reassigned to Chief Judge Colleen McMahon.


                                     15
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 16 of 40



Johnson v. United States, 576 U.S. 591 (2015), had effectively

invalidated the statutes and Guidelines on which his sentence

was based. See Aller v. United States, No. 16-cv-9504, 2018 WL

4579829, at *1 (S.D.N.Y. Aug. 17, 2018). Chief Judge McMahon

found that none of the three statutes under which Aller was

convicted in this case was affected by Johnson or the Supreme

Court’s subsequent decision in Sessions v. Dimaya, 138 S. Ct.

1204 (2018). See id. at *2-3. Aller also challenged the

application of the Guidelines on the ground that the applicable

Guidelines for determining the base offense level for murder-

related racketeering charges were unconstitutionally vague in

light of Johnson, but Chief Judge McMahon found that this

argument was foreclosed by Beckles v. United States, 137 S. Ct.

886 (2017). Id. at *3.

     Chief Judge McMahon also denied the part of Aller’s motion

in which Aller again raised the issue that the sentencing judge

had taken into account acquitted conduct because Aller had not

shown that there was new intervening law that would result in a

different disposition of the question he had previously raised

and lost on direct appeal. See id. Chief Judge McMahon denied

the part of Aller’s motion in which Aller argued that there was

an error made with respect to the calculation of the quantity of

drugs involved in his conviction on Count Three because Aller

defaulted that issue by failing to raise it on direct appeal and


                                   16
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 17 of 40



by failing to demonstrate cause and prejudice for that failure.

See id. at *4. Finally, the court denied the part of Aller’s

motion in which he argued that the Government failed to prove

beyond a reasonable doubt that the district court had subject

matter jurisdiction over the case on the ground that there was

insufficient evidence to satisfy the federal jurisdictional

element because Aller failed to raise the issue on direct appeal

and that, in any event, the record showed that the enterprise

spanned New York, Massachusetts, and Virginia. See id.

                                     F.

     On November 15, 2018, the criminal docket in this case, No.

00-cr-977 (S.D.N.Y.), was reassigned to this Court. Now pending

before the Court are three motions made by Aller. In the first

motion, brought pro se, Aller moves to modify his sentence

pursuant to 18 U.S.C. § 3582(c)(2). 5 Second, Aller, again

proceeding pro se, petitions for a writ of audita querela.

Finally, Aller moves under Section 404 of the First Step Act, to

reduce his sentence on Count Three, for which he was convicted




5 Aller moved the Court to appoint counsel for him in connection with this
motion. Dkt. No. 132. The Court denied the motion to appoint counsel without
prejudice “for failure to make the required showing at this time.” Dkt. No.
135. To the extent that Aller renews his motion to appoint counsel in
connection with his motion under 18 U.S.C. § 3582(c)(2), that motion is
denied for the same reasons previously given by the Court.



                                     17
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 18 of 40



of conspiracy to distribute and possess with intent to

distribute crack cocaine. 6

                                     II.

     Aller first moves under 18 U.S.C. § 3582(c)(2) and

Amendment 591 to the United States Sentencing Guidelines for a

reduced sentence.

                                     A.

     In general, a court “may not modify a term of imprisonment

once it has been imposed” subject to a few limited exceptions.

See 18 U.S.C. § 3582(c). One such exception exists for “a

defendant who has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the

Sentencing Commission pursuant to 28 U.S.C. [§] 994(o),” in

which case, “the court may reduce the term of imprisonment,

after considering the factors set forth in section 3553(a) to

the extent that they are applicable, if such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2). When considering

a motion to reduce a sentence pursuant to Section 3582(c)(2), a

district court’s analysis must “begin by ‘determin[ing] the

amended guideline range that would have been applicable to the



6 Aller requested that the Court appoint counsel to represent him in
connection with his application under the First Step Act. Pursuant to that
request, the Court appointed the Federal Defenders of New York to represent
Aller. Dkt. No. 140.



                                     18
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 19 of 40



defendant’ had the relevant amendment been in effect at the time

of the initial sentencing.” Dillon v. United States, 560 U.S.

817, 827 (2010) (quoting     U.S.S.G. § 1B1.10(b)(1)).

     Amendment 591 to the United States Sentencing Guidelines is

one of the amendments upon which a motion pursuant to Section

3582(c)(2) may be based. See U.S.S.G. § 1B1.10(d) (listing

“Covered Amendments”). “Prior to Amendment 591, a court could

consider actual (i.e., relevant) conduct when selecting the

applicable offense guideline section.” United States v. Rivera,

293 F.3d 584, 585 (2d Cir. 2002). Amendment 591, which became

effective on November 1, 2000, “requires that the initial

selection of the offense guideline be based only on the statute

(or offense) of conviction rather than on judicial findings of

actual conduct . . . that will never be made by the jury.” Id.

“The Amendment was intended to ‘emphasize that the sentencing

court must apply the offense guideline referenced in the

Statutory Index [at the back of the Sentencing Guidelines

Manual] for the statute of conviction.’” Id. (quoting U.S.S.G.

Manual, Supp. to App. C, amend. 591, cmt. at 32 (Nov. 1, 2000)).

“The plain wording of Amendment 591 applies only to the choice

of the applicable offense guideline, not to the subsequent

selection of the base offense level.” Id. at 586 (emphasis in

original); see also Poindexter v. United States, 556 F.3d 87, 90

(2d Cir. 2009) (per curiam) (“Amendment 591 is limited in scope


                                   19
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 20 of 40



to the determination of the applicable offense guideline in

Chapter Two of the Sentencing Guidelines. Base offense level

calculations . . . are governed by other parts of the

Guidelines.”).

                                     B.

     As an initial matter, Aller’s motion under Section 3582(c)

must be denied because Amendment 591 became effective on

November 1, 2000, nearly three years before Aller’s initial

sentencing before Judge Martin on September 26, 2003, and eight-

and-a-half years before Aller’s re-sentencing before Judge

Griesa on May 28, 2009. Aller cannot make a motion under 18

U.S.C. § 3582(c)(2) based on an Amendment that became effective

prior to his sentencing. See United States v. Garcia, No. 96-cr-

760-1, 2009 WL 5179608, at *1 (S.D.N.Y. Dec. 30, 2009)

(“Amendment 591 became effective on November 1, 2000, before

Garcia was sentenced on February 27, 2001, and thus the statute

on which he relies, 18 U.S.C. § 3582(c)(2), does not permit a

sentence modification.”).

     In any event, the base offense level calculated in this

case and the sentence imposed by the district court were

consistent with Amendment 591 and with the Guidelines more

generally. 7



7 Because Judge Griesa imposed the sentence that Aller is now serving and
signed the operative judgment against Aller, the remainder of this opinion


                                     20
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 21 of 40



     In this case Aller was convicted of participating in a RICO

conspiracy, in violation of 18 U.S.C. § 1962(c); participating

in a narcotics conspiracy in violation of 21 U.S.C. § 846, to

distribute and possess with the intent to distribute less than

five grams of crack cocaine based on the jury’s findings in

violation of 21 U.S.C. § 841(b)(1)(C); and participating in a

conspiracy to commit murder in aid of racketeering, in violation

of 18 U.S.C. § 1959(a)(5). In calculating the base offense

levels to be used at sentencing, the district court relied on

the PSR, which found that the applicable offense guideline for

the RICO conspiracy was U.S.S.G. § 2E1.1 (Unlawful Conduct

Relating to Racketeering Influenced and Corrupt Organizations);

the applicable offense guideline for the narcotics conspiracy

was U.S.S.G. § 2D1.1 (Unlawful Manufacturing, Importing,

Exporting, or Trafficking (Including Possession with Intent to

Commit These Offenses; Attempt or Conspiracy); and the

applicable offense guideline for the conspiracy to murder in aid

of racketeering was U.S.S.G. § 2E1.3 (Violent Crimes in Aid of

Racketeering).

     Aller does not argue that the district court erred when

using these Guidelines as the applicable offense Guidelines for

the three Counts of conviction. Indeed, the district court



will refer to Judge Griesa as the “district court” except when further
clarification is necessary.


                                     21
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 22 of 40



properly made the “initial selection of the offense guideline .

. . based only on the statute (or offense) of conviction rather

than on judicial findings of actual conduct . . . that [were]

never . . . made by the jury.” Rivera, 293 F.3d at 585 (emphasis

added).

     Rather, Aller principally argues that the district court

erred by using cross-references contained in the applicable

Guidelines for Counts Two, Three, and Four to elevate Aller’s

base offense level to 43.

     However, in this case, the district court properly applied

cross-references contained in the applicable Guidelines. The

RICO Guideline provides that when calculating the base offense

level, the district court should apply the greater of either

“(1) 19; or (2) the offense level applicable to the underlying

racketeering activity.” U.S.S.G. § 2E1.1(a). As the district

court found, the underlying racketeering activity was the

narcotics conspiracy conviction in Count Three. The narcotics

Guideline provides, in turn, that when calculating the base

offense level, “if a victim was killed under circumstances that

would constitute murder under 18 U.S.C. § 1111 had such killing

taken place within the territorial or maritime jurisdiction of

the United States, [the district court should] apply § 2A1.1

(First Degree Murder) or § 2A1.2 (Second Degree Murder), as

appropriate, if the resulting offense level is greater than that


                                   22
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 23 of 40



determined under this guideline.” U.S.S.G. § 2D1.1(d)(1). The

Violent Crimes in Aid of Racketeering Activity Guideline

applicable to the conviction in Count Four provides that when

calculating the base offense level, the district court should

apply the greater of either “(1) 12; or (2) the offense level

applicable to the underlying crime or racketeering activity.”

U.S.S.G. § 2E1.3(a).

     Applying the cross-references explicitly provided for in

the applicable guidelines, the district court found that the

racketeering activity underlying the RICO conspiracy charged in

Count Two was the narcotics conspiracy charged in Count Three,

and that Aller’s actual conduct in connection with the narcotics

conspiracy resulted in the death of Joseph Coppedge such that

his murder would have been a violation of 18 U.S.C. § 1111 had

the murder taken place within the territorial or maritime

jurisdiction of the United States, which therefore provided for

a reference to U.S.S.G. § 2A1.1, which in turn provided for a

base offense level of 43. See PSR ¶ 36. The district court

further found that, as provided for in U.S.S.G. § 2E1.3(a)(2),

the racketeering activity underlying the conspiracy to murder in

aid of racketeering conviction in Count Four was the murder of

Joseph Coppedge, and thus the first-degree murder Guideline,

U.S.S.G. § 2A1.1, would be used to calculate the base offense

level for Count Four to be 43. Id. ¶ 42.


                                   23
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 24 of 40



     In making these determinations, the district court properly

applied the cross-references explicitly provided for in the

Guidelines provisions applicable to Aller’s counts of conviction

by taking into account Aller’s actual conduct, namely the murder

of Joseph Coppedge. Moreover, the district court’s application

of the cross-references was not improper simply because the jury

acquitted Aller on Counts Five and Six, which charged,

respectively, substantive murder in aid of racketeering and

murder while engaged in drug trafficking, both of which alleged

that Aller had murdered Coppedge. The district court was

permitted to take into account Aller’s murder of Joseph Coppedge

at sentencing even though the jury acquitted Aller of that

conduct in other respects. See United States v. Johnson, 507

F.3d 793, 797 (2d Cir. 2007) (finding post-Booker that “district

courts may find facts relevant to sentencing—as opposed to

elements of the offense—by a preponderance of the evidence and

in so doing may take into account acquitted conduct when

sentencing defendants.”). Having heard all the evidence, Judge

Martin could find that the defendant was responsible for the

murder of Joseph Coppedge, and Judge Griesa, having reviewed the

record, could reach the same conclusion.

     The fact that the district court calculated Aller’s base

offense level through cross-references to other Guidelines

provisions explicitly provided for in the applicable Guidelines


                                   24
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 25 of 40



by taking into account acquitted conduct, namely Aller’s murder

of Joseph Coppedge, was therefore consistent with Amendment 591.

See United States v. Collins, No. 3:95-cr-232, 2016 WL 11646751,

at *6 (N.D.N.Y. Oct. 25, 2016) (collecting cases and stating

that “Amendment 591 does not affect a court’s ability to use

underlying activity ‘in the course of applying cross references

that appear in offense guidelines designated by the statutory

index.’”) (quoting United States v. Hurley, 374 F.3d 38, 40-41

(1st Cir. 2004) (per curiam)); United States v. Rodriguez, No.

93-cr-339, 2009 WL 2033087, at *2 (S.D.N.Y. July 8, 2009)

(collecting cases holding that Amendment 591 does not prohibit

the use of cross references specifically provided for by the

Guidelines).

     Because Amendment 591 became effective prior to both

Aller’s initial sentencing before Judge Martin and his re-

sentencing before Judge Griesa, and because, in any event, the

district court imposed a sentence consistent with Amendment 591,

Aller’s motion for a reduction of sentence pursuant to 18 U.S.C.

§ 3582(c) is denied.

                                  III.

     Aller petitions for a writ of audita querela pursuant to

the All Writs Act, 28 U.S.C. § 1651. In bringing the petition,

Aller argues 1) that the sentencing court erred when it imposed

consecutive sentences on Counts Two and Three, both of which


                                   25
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 26 of 40



were grouped together pursuant to U.S.S.G. § 3D1.2 of the

Sentencing Guidelines; 2) that the conviction on Count Three for

narcotics conspiracy cannot support a cross-reference under

U.S.S.G. § 2A1.1, the Guidelines provision governing first-

degree murder, because the conduct on Count Three had no nexus

with the murder of Coppedge; and 3) that, more generally, the

first-degree murder Guidelines, U.S.S.G. § 2A1.1, could not be

lawfully applied to calculate the sentencing range for the

convictions on Counts Two, Three, or Four. The petition is

denied.

                                   A.

     “A writ of audita querela is an extraordinary remedy under

the All Writs Act, 28 U.S.C. § 1651(a)[.]” Persico v. United

States, 418 F. App’x 24, 25 (2d Cir. 2011). “The writ has been

abolished with respect to civil cases, but it remains available

in limited circumstances with respect to criminal convictions.”

United States v. Richter, 510 F.3d 103, 104 (2d Cir. 2007) (per

curiam) (internal citation omitted). Specifically, a writ of

audita querela might lie if it “were necessary to avoid serious

questions as to the constitutional validity of both § 2255 and

§ 2244 – if, for example, an actually innocent prisoner were

barred from making a previously unavailable claim under § 2241

as well as § 2255.” Triestman v. United States, 124 F.3d 361,

380 n.24 (2d Cir. 1997), abrogated on other grounds by Bousley


                                   26
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 27 of 40



v. United States, 523 U.S. 614 (1998), as recognized in Rosario

v. United States, 164 F.3d 729 (2d Cir. 1998). “In other words,

if the absence of any avenue of collateral attack would raise

serious constitutional questions about the laws limiting those

avenues, then a writ of audita querela would lie.” Richter, 510

F.3d at 104.

     In this case, Aller directly appealed the judgment against

him after he was sentenced by Judge Griesa, and after the Court

of Appeals affirmed his conviction and sentence, he brought a

petition for a writ of certiorari to the Supreme Court. After

his petition for a writ of certiorari was denied, Aller then

brought two motions pursuant to 28 U.S.C. § 2255 challenging

various aspects of his conviction and sentence. Aller has had

ample opportunity to raise the claims in his petition for a writ

of audita querela in previous proceedings.

     The fact that Aller would be barred from bringing the

claims raised in his petition for a writ of audita querela in a

successive habeas petition without complying with the

requirements of 28 U.S.C. § 2244(b)(3) does not mean that Aller

lacks another avenue of collateral attack, namely through a

petition for habeas corpus. See Reese v. United States, No. 11-

cv-3813, 2011 WL 3648373, at *2 (E.D.N.Y. Aug. 17, 2011) (“In

particular, the statutory limits on second or successive habeas

petitions do not create a ‘gap’ in the post-conviction framework


                                   27
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 28 of 40



that could make audita querela relief necessary.”) (collecting

cases). Moreover, Aller does not point to any intervening law

that has arisen between his conviction and the current petition

that would call into question the legality of Aller’s conviction

and sentence. All of the claims that Aller raises in his audita

querela petition existed at the time of his direct appeals and

his two Section 2255 motions, and therefore Aller cannot point

to a “legal, as contrasted with an equitable, objection to a

conviction that has arisen subsequent to the conviction and that

is not redressable pursuant to another post-conviction remedy.”

United States v. LaPlante, 57 F.3d 252, 253 (2d Cir. 1995).

                                   B.

     In any event, the three claims for relief raised by Aller

in his audita querela petition are without merit.

     With respect to his first claim, Aller does not point to

any authority that forbids a district court from imposing

sentences to run consecutively on separate counts that are

grouped together pursuant to U.S.S.G. § 3D1.2, which the

district court did in this case with respect to Counts Two and

Three.

     The district court sentenced Aller on Count Two and Count

Three consistent with the Guidelines and statutory provisions.

The Guidelines provide that “[i]f the sentence imposed on the

count carrying the highest statutory maximum is less than the


                                   28
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 29 of 40



total punishment, then the sentence imposed on one or more of

the other counts shall run consecutively, but only to the extent

necessary to produce a combined sentence equal to the total

punishment. In all other respects, sentences on all counts shall

run concurrently, except to the extent otherwise required by

law.” U.S.S.G. § 5G1.2(d). Similarly, 18 U.S.C. § 3584(a)

provides that “[i]f multiple terms of imprisonment are imposed

on a defendant at the same time, . . . the terms may run

concurrently or consecutively, except that the terms may not run

consecutively for an attempt and for another offense that was

the sole objective of the attempt.” As discussed above in

connection with Aller’s motion pursuant to 18 U.S.C. § 3582(c),

the district court correctly calculated a base offense level of

43 in this case, and therefore the sentence recommended by the

Guidelines was Life. Because Counts Two, Three, and Four carried

statutory maximum punishments of, respectively 20 years’

imprisonment, 20 years’ imprisonment, and 10 years’

imprisonment, the district court acted well within its

discretion in imposing sentences on the three counts of

conviction to run consecutively up to the statutory maximum in

order to comply with the goals of sentencing set forth in 18

U.S.C. § 3553(a). See 18 U.S.C. § 3584(b) (“The court, in

determining whether the terms imposed are to be ordered to run

concurrently or consecutively, shall consider, as to each


                                   29
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 30 of 40



offense for which a term of imprisonment is being imposed, the

factors set forth in section 3553(a).”). As the district court

noted at re-sentencing, although there were commendable and

mitigating parts of Aller’s record, the conduct at issue, which

resulted in death, was very serious and warranted a sentence at

the statutory maximum. There was therefore no error when the

district court imposed a sentence on the three Counts of

conviction to run consecutively up to the statutory maximum. Cf.

United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2010) (en

banc) (“As to substance [appellate courts] will not substitute

our own judgment for the district court’s on the question of

what is sufficient to meet the § 3553(a) considerations in any

particular case.”).

     Aller’s second and third claims of relief in his audita

querela petition concern the application of the cross-references

to the first-degree murder Guideline, U.S.S.G. § 2A1.1, to

calculate the base offense level of 43 on all three Counts of

conviction. As discussed above in connection with Aller’s motion

for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), the

district court properly took into account facts proved by a

preponderance of the evidence although not found by the jury,

principally Aller’s murder of Joseph Coppedge, to use cross-

references to the first-degree murder Guideline, U.S.S.G.

§ 2A1.1.


                                   30
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 31 of 40



     Aller’s specific argument that there was no nexus between

the murder of Joseph Coppedge and the conviction on Count Three

for a narcotics conspiracy has no merit because there was

sufficient evidence from which the district court could conclude

by a preponderance of the evidence that the murder of Joseph

Coppedge was in furtherance of the narcotics conspiracy charged

in Count Three. See, e.g., United States v. Martinez, No. 10-cr-

233S (1), 2016 WL 4425041, at *4 (W.D.N.Y. Aug. 22, 2016).

     Because the extraordinary writ of audita querela is

unavailable to Aller in this case and because, in any event,

Aller’s claims brought under his audita querela petition are

without merit, the petition is denied.

                                   IV.

     Aller moves under Section 404 of the First Step Act of 2018

to reduce his sentence on Count Three for participating in a

conspiracy in violation of 21 U.S.C. § 846 to distribute and

possess with intent to distribute crack cocaine in violation of

21 U.S.C. § 841(b)(1)(C).

     The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194 (Dec. 21, 2018), affected certain sentences that were

previously imposed for offenses involving crack cocaine pursuant

to 21 U.S.C. § 841. Section 841 is divided principally into two

subsections. As relevant, Section 841(a) specifies that “it

shall be unlawful for any person knowingly or intentionally—(1)


                                   31
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 32 of 40



to manufacture, distribute, or dispense, or possess with intent

to manufacture, distribute, or dispense, a controlled

substance[.]” 21 U.S.C. § 841(a). The second section, Section

841(b), then sets out the penalties for violations of Section

841(a). As currently written, Section 841(b)(1)(A)(iii) provides

that anyone who commits a violation of Section 841(a) involving

“280 grams or more of a mixture or substance . . . which

contains cocaine base” shall be subject to the penalties set out

in Section 841(b)(1)(A). As currently written, Section

841(b)(1)(B)(iii) provides that anyone who commits a violation

of Section 841(a) involving “28 grams or more of a mixture or

substance . . . which contains cocaine base” shall be subject to

the penalties set out in Section 841(b)(1)(B). Finally, as

currently written, Section 841(b)(1)(C) provides that anyone who

commits a violation of Section 841(a) involving “a controlled

substance in schedule I or II . . ., except as provided in

[Section 841(b)(1)(A), Section 841(b)(1)(B), and Section

841(b)(1)(D)]” shall be subject to the penalties set out in

Section 841(b)(1)(C).

     The Fair Sentencing Act of 2010 changed the threshold drug

quantities that trigger penalty ranges for crack cocaine

offenses enumerated in 21 U.S.C. § 841(b)(1). See Pub. L. No.

111-220, § 2(a), 124 Stat. 2372, 2372 (Aug. 3, 2010); United

States v. Holloway, 956 F.3d 660, 662 (2d Cir. 2020). Section 2


                                   32
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 33 of 40



of the Fair Sentencing Act increased the threshold quantity for

a conviction under § 841(b)(1)(A) from 50 to 280 grams of crack

cocaine and increased the threshold quantity for a conviction

under § 841(b)(1)(B) from 5 to 28 grams of crack cocaine. See

Pub. L. No. 111-220, § 2(a), 124 Stat. at 2372. The Fair

Sentencing Act did not apply retroactively to defendants, like

Aller, who had been sentenced before the Act went into effect.

See Holloway, 956 F.3d at 662; Dorsey v. United States, 567 U.S.

260, 264 (2012).

     The First Step Act made the Fair Sentencing Act retroactive

by providing that “[a] court that imposed a sentence for a

covered offense may, on motion of the defendant, the Director of

the Bureau of the Prisons, the attorney for the Government, or

the court, impose a reduced sentence as if sections 2 and 3 of

the Fair Sentencing Act of 2010 were in effect at the time the

covered offense was committed.” Pub. L. No. 115-391, § 404(b),

132 Stat. 5194, 5222 (citation omitted). The First Step Act, in

turn, defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010

that was committed before August 3, 2020.” § 404(a), 132 Stat.

at 5222.

     Section 404(c) of the First Step Act “limits its

application only by preventing courts from hearing motions if


                                   33
      Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 34 of 40



(1) the sentence in question ‘was previously imposed or

previously reduced’ in accordance with the relevant provisions

of the Fair Sentencing Act, or (2) if a previous motion was made

under the First Step Act and denied ‘after a complete review of

the motion on the merits’” and the First Step Act further

provides that “[n]othing in this section shall be construed to

require a court to reduce any sentence pursuant to this

section.” Holloway, 956 F.3d at 662-63 (quoting Pub. L. No. 115-

391, § 404(c), 132 Stat. 5194, 5222).

     Thus, in order to be eligible for relief under the First

Step Act, a defendant must show only that he was sentenced for

“covered offense”, the definition of which includes that the

violation of the statute was committed before August 3, 2010,

and that the defendant is not subject to the textual limitations

enumerated in Section 404(c) of the First Step Act. See

Holloway, 956 F.3d at 664.

     At issue in this case is whether Aller’s conviction on

Count Three for a narcotics conspiracy in violation of 21 U.S.C.

§ 846, to distribute and possess with the intent to distribute

less than five grams of crack cocaine, in violation of 21 U.S.C.

§ 841(b)(1)(C), is a “covered offense.” 8 Whether a defendant was



8
 The parties agree that Aller is not precluded from a sentencing reduction
based on the limitations in Section 404(c) of the First Step Act. There is
also no question that the conviction in question, the conviction on Count
Three, was based on conduct that occurred prior to August 3, 2010.


                                     34
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 35 of 40



sentenced for a “covered offense” within the meaning of the

First Step Act turns on “the statute under which a defendant was

convicted, not the defendant’s actual conduct[.]” United States

v. Johnson, 961 F.3d 181, 187 (2d Cir. 2020) (collecting cases

from other courts of appeals). This result follows from the text

of the statute, which, as the Second Circuit Court of Appeals

has noted, is most naturally read such that “‘Federal criminal

statute’ is the antecedent of the limiting clause, ‘the

statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act.’” Id. at 189. Thus, a defendant is

entitled to relief under the First Step Act “if the statutory

penalties associated with a particular ‘Federal criminal

statute’ were modified by Section 2 or 3 of the Fair Sentencing

Act.” Id.

     The Government argues that Aller’s conviction is not a

“covered offense” because although Aller was charged in Count

Three of the indictment with conspiring to distribute and

possess with the intent to distribute more than 5 kilograms of

cocaine and 50 grams and more of cocaine base, in violation of

21 U.S.C. § 841(b)(1)(A), the jury found that the offense

conduct involved less than 5 grams of cocaine base, which was a

violation only of Section 841(b)(1)(C), and Section 2 of the

Fair Sentencing Act did not “modif[y]” the statutory penalties

of Section 841(b)(1)(C).


                                   35
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 36 of 40



     The Second Circuit Court of Appeals has not yet ruled on

whether a crack cocaine conviction whose statutory penalty is

not provided by Section 841(b)(1)(A) or Section 841(b)(1)(B),

but instead is provided by Section 841(b)(1)(C), is a “covered

offense” under Section 404 of the First Step Act. However, the

First Circuit Court of Appeals has recently addressed this

precise question.

     In United States v. Smith, 954 F.3d 446, 449 (1st Cir.

2020), the First Circuit Court of Appeals found that the phrase

“Federal criminal statute” referred to in Section 404 of the

First Step Act is either § 841 as a whole or only § 841(a), the

latter of which describes the conduct necessary to violate

§ 841. In coming to this conclusion, the court rejected the

Government’s argument that the subsections of § 841(b)(1) set

out different “Federal criminal statute[s]” for purposes of

Section 404 of the First Step Act, such that § 841(b)(1)(A) and

§ 841(b)(1)(B) would be covered offenses under Section 404 of

the First Step Act while § 841(b)(1)(C) would not be. Id. The

Court found that the straightforward structure of § 841 provided

that § 841(a) set out the offense conduct and § 841(b) set out

the statutory penalties associated with that conduct. Id. at

449-50.

     Having found that the relevant “Federal criminal statute”

is either § 841 or § 841(a), the First Circuit Court of Appeals


                                   36
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 37 of 40



then concluded that a violation of §§ 841(a)(1) and (b)(1)(C)

was a “covered offense” under Section 404 of the First Step Act.

Id. at 450. The court noted that § 841(b)(1)(C), which applies

to any “case of a controlled substance . . . except as provided

in subparagraphs (A), (B), and (D)[,]” was in fact “modified” by

the Fair Sentencing Act, although not expressly, because

§ 841(b)(1)(C) covered quantities of crack cocaine between zero

and five grams prior to the Fair Sentencing Act and between zero

and twenty-eight grams of crack cocaine after the Fair

Sentencing Act. Id. The Fourth Circuit Court of Appeals has

recently come to the same conclusion, see United States v.

Woodson, 962 F.3d 812, 817 (4th Cir. 2020), although the only

other Court of Appeals to have considered the issue in a

precedential opinion disagrees, see United States v. Birt, 966

F.3d 257, 265 (3d Cir. 2020).

     The reasoning of Smith that a Section 841(b)(1)(C) crack

cocaine violation is a “covered offense” is persuasive. The

relevant question is whether the statutory penalties for crack

cocaine offenses provided in Section 841(b)(1)(C) were

“modified” by the Fair Sentencing Act. Because a Section

841(b)(1)(C) crack cocaine offense would cover conduct in which

the jury found between zero and 5 grams of crack cocaine

attributable to the defendant prior to the Fair Sentencing Act,

while a Section 841(b)(1)(C) crack cocaine offense would cover


                                   37
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 38 of 40



conduct in which the jury found between zero and 28 grams of

crack cocaine attributable to the defendant subsequent to the

Fair Sentencing Act, the statutory penalties for crack cocaine

offenses provided in Section 841(b)(1)(C) were “modified” by the

Fair Sentencing Act. See Smith, 954 F.3d at 450 (“The term

‘modified,’ given its ordinary meaning, includes any change,

however slight.”) (citing MCI Telecomms. Corp. v. Am. Tel & Tel

Co., 512 U.S. 218, 225 (1994)).

     The fact that defendants like Aller might seem to gain a

“procedural windfall” from this reading of the First Step Act is

not a basis to find defendants like Aller ineligible for relief.

See Johnson, 961 F.3d at 191 (rejecting the argument that an

expansive interpretation of “covered offense” would lead to a

“procedural windfall” for certain defendants because Section 404

eligibility does not necessarily entail Section 404 relief and

because “[i]t is hardly surprising that Congress would prefer to

extend such ‘procedural relief’ broadly to ensure that

substantive relief would be available everywhere it is

appropriate[.]”) (emphasis in original).

     Also persuasive is Smith’s practical point that even

defendants sentenced for crack offenses under Section

841(b)(1)(C) prior to the Fair Sentence Act would have

experienced the crack-to-cocaine sentencing disparities that the

Fair Sentencing Act and the First Step Act were designed to


                                   38
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 39 of 40



soften because the statutory benchmarks “likely have an

anchoring effect on a sentencing judge’s decision making.”

Smith, 954 F.3d at 451.

     The result that Aller may be eligible for a reduced

sentence under Section 404 of the First Step Act based on his

Section 841(b)(1)(C) crack cocaine conviction thus comports both

with the statutory text as well as the legislative purpose of

the Act.

     Because Aller was convicted for a crack cocaine offense

under Section 841(b)(1)(C), the statutory penalties of which

were “modified” by Section 2 of the Fair Sentencing Act, Aller

was convicted of a “covered offense” and is eligible for a

reduction of sentence under Section 404.

                                   B.

     Whether Aller should be afforded a reduction in his

sentence of twenty years’ imprisonment to run consecutively with

the thirty-year sentence of imprisonment on the remaining counts

will require careful consideration. The Court of Appeals for the

Second Circuit has cautioned that “many defendants who are

eligible for Section 404 relief may receive no substantial

relief at all.” Johnson, 961 F.3d at 191. “Section 404 relief is

discretionary, after all, and a district judge may exercise that

discretion and deny relief where appropriate.” Id. Before




                                   39
     Case 1:00-cr-00977-JGK Document 166 Filed 09/11/20 Page 40 of 40



exercising that discretion, the Court will order a new Pre-

Sentence Report and further briefing from the parties.

                               CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not discussed, the arguments of the

parties are either moot or without merit. The motion for a

reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) is

denied. The petition for a writ of audita querela is denied. The

motion under Section 404 of the First Step Act is granted.

SO ORDERED.

Dated:    New York, New York
          September 11, 2020            _____/s/ John G. Koeltl_____
                                               John G. Koeltl
                                        United States District Judge




                                   40
